Citation Nr: 1608194	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, due to in-service exposure to asbestos.
 
 
REPRESENTATION
 
Veteran represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel 

INTRODUCTION
 
The Veteran served on active duty from June 1948 to May 1952.
 
This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.
 
In November 2015, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and, as of this date, no additional evidence has been received or associated with the record.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran essentially contends that service connection is warranted for a lung disorder due to in-service exposure to asbestos.  At his November 2015 Board hearing, the Veteran testified that his inservice duties included service as a heavy vehicle operator at Goose Bay, Labrador, Canada.  Part of his job reportedly involved opening bags of dry concrete and asphalt mix with, as reported to him, asbestos.  That contention was reiterated by the Veteran in an April 2010 and April 2011 VA Form 21-4138, June 2010 VA Form 21-0820, June 2010 VA Form 21-4142, and October 2012 VA Form 9.  In September 2012, the Veteran submitted a lay statement from K.H. who attested to serving in Goose Bay during the same time as the Veteran in the summer of 1949 and that one of the appellant's jobs as an equipment operator was to open bags of asbestos and pour them into the concrete.  The appellant denies any postservice exposure to asbestos.
 
Review of the Veteran's DD Form 214 shows that  his military occupational specialty was heavy vehicle operator.  A review of the post-service private treatment records from Holyoke Hospital shows that in April 1986 the Veteran was diagnosed with lung cancer and underwent a right lower lobectomy.  The private physician noted no findings of asbestos bodies or asbestosis, but there were findings of a history of cigarette smoking.  More recently, a March 2005 private treatment record from Florida Medical Clinic noted the Veteran smoked two and a half packs per day for 20 years and quit 30 years ago.
 
In light of the evidence discussed above, a remand is needed in order to secure a VA examination and medical opinion by a pulmonologist to properly adjudicate the issue on appeal.  See 38 C.F.R. § 3.303 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Accordingly, the case is REMANDED for the following actions:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of all health care providers who have treated any lung disorder since he separated from active service in May 1952.  Thereafter, and after securing any necessary authorizations, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain named record, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
2.  Then, after associating any additional records received with the claims file, the Veteran should be afforded a VA examination by a pulmonologist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The pulmonologist must elicit a full history of this claimed disorder from the Veteran.  
 
The examining physician is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
For purposes of this remand, it is presumed the Veteran had in-service asbestos exposure during his period of active military service while completing his military occupational specialty duties as a heavy vehicle operator.  He also is shown to have a smoking history, as noted in the April 1986 private treatment record from Holyoke Hospital and March 2005 private treatment record from Florida Medical Clinic.
 
The pulmonologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's lung cancer, that was first diagnosed in April 1986, is related to active service from June 1948 to May 1952, to include in-service asbestos exposure.  The examiner must further address whether it is MORE LIKELY than not that any current lung disorder to include postoperative residuals of lung cancer is related to the appellant's smoking history.  A complete and fully reasoned rationale must be provided for any opinion offered.
 
3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




